Citation Nr: 1618744	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to November 1972. 

This case comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  In a May 2014 decision, the Board denied a higher rating for tinnitus and remanded the issue of a higher rating for hearing loss disability for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the remand portion of the May 2014 decision, the Board requested that the AOJ obtain any relevant VA medical records since January 2010 and schedule the Veteran for a VA examination for his hearing loss disability.

The record reflects that the Veteran has moved without notifying VA of his new mailing address.  In May 2014, the Board mailed its decision to the Veteran at his address then of record.  In June 2014, the AOJ learned that he had moved.  The Board decision was returned in June 2014.  In July 2014, the Board remailed the decision to the new address.  

The Veteran was afforded a VA examination in August 2014 and his claim was readjudicated in a November 2014 supplemental statement of the case.  

In July 2015, the Board's remailed decision was returned.  The record indicates that the returned decision was forwarded to the AOJ for resending after determining the Veteran's current address.  While the supplemental statement of the case has not yet been returned, it was sent to the same address that was used to remail the Board decision four months earlier that has been returned.  Thus, the AOJ should resend the November 2014 supplemental statement of the case to the Veteran's current mailing address.

While on remand, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through November 2014.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment notes since November 2014.

2.  Resend the November 2014 supplemental statement of the case to the Veteran's current mailing address

3.  If any relevant VA treatment notes are obtained, then readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

